Exhibit 10.2

FIRST AMENDMENT TO THE EXECUTIVE EMPLOYMENT AND NONCOMPETITION AGREEMENT

THIS FIRST AMENDMENT TO THE EXECUTIVE EMPLOYMENT AND NONCOMPETITION AGREEMENT
(“First Amendment”), between RSC Equipment Rental, Inc., f/k/a Rental Service
Corporation (the “Company”) and      (“Executive”), is entered into on February
     , 2009.

RECITALS:

WHEREAS, the parties entered into an Executive Employment and Noncompetition
Agreement on      , 200     (the “Employment Agreement”);

WHEREAS, Executive and the Company have agreed to a temporary reduction of
Executive’s Base Salary (as defined in the Employment Agreement, and which shall
be referred to as the Pre-Reduction Rate set forth below) through December 31,
2009, with the understanding that all other provisions, other than that provided
herein, of the Employment Agreement shall remain unchanged.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the adequacy and sufficiency of which is hereby
acknowledged, the Company and Executive agree as follows:

1. Commencing on March 2, 2009, Executive’s Base Salary shall be reduced by ten
percent (10%) (the “Reduction”) for the remainder of calendar year 2009. The
amount paid from January 1, 2009 through March 1, 2009 was based on an annual
rate of $     (the “Pre-Reduction Rate”). Commencing on January 1, 2010,
Executive’s Base Salary shall revert to the Pre-Reduction Rate. Any merit
increases in 2010 shall be based upon the Pre-Reduction Rate.

2. Executive agrees that the Reduction shall not constitute Good Reason to
resign, as defined under Section 2.5(a) of the Employment Agreement.

3. For all purposes under the Employment Agreement other than payment of monthly
Base Salary under Section 2.1 of the Employment Agreement and the calculation of
eligible earnings for Variable Compensation, Base Salary shall be the
Pre-Reduction Rate. For example, for the avoidance of doubt, Severance Benefits
(under Section 2.5), if any, shall be calculated based on the Pre-Reduction
Rate.

Except as modified herein, the terms and conditions of the Employment Agreement
shall remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment,
or caused this First Amendment to be duly executed on their respective behalf by
their respective duly authorized officers, all effective as of the date and year
first written above.

              RSC EQUIPMENT RENTAL, INC.   EXECUTIVE
 
         
By:
      By:    
 
           
 
           

 

